 



EXHIBIT 10.48
FEDERAL HOME LOAN BANK OF CINCINNATI
BLANKET SECURITY AGREEMENT
     This Blanket Security Agreement (the “Blanket Agreement”) is entered this
30th day of June, 2006, by and between NCB, FSB, a federal savings bank
organized under the laws of the United States (“Borrower”), the principle place
of business is located at Hillsboro, Ohio, and the FEDERAL HOME LOAN BANK OF
CINCINNATI, a corporation organized under the federal laws of the United States
of America (the “FHLBank”).
     This Blanket Agreement is entered in consideration of (i) the agreement of
FHLBank from time to time to consider making secured Advances to Borrower, and
(ii) the agreements of Borrower contained in this Blanket Agreement. However,
neither this Blanket Agreement nor any Addendum, taken alone or together with
any other FHLBank document or FHLBank’s Credit Policy, should be deemed an
absolute, irrevocable or unconditional agreement or commitment by the FHLBank to
make, amend, extend, restate, relend or replace Advances hereunder or otherwise
to Borrower. FHLBank expressly reserves the right and power in its discretion to
either grant or deny any such Advance requested or secured hereunder.
     1. DEFINITIONS. Each term used in this Blanket Agreement is defined in this
Section 1 as follows.
          “Act” means the Federal Home Loan Bank Act, codified at 12 United
States Code Sections 1421 through 1440, as the same may be modified from time to
time, together with the regulations implementing such act, codified at 12 Code
of Federal Regulations Parts 900 through 998, as the same may be modified from
time to time.
          “Advance” means an advance of funds that FHLBank makes, extends or
renews from time to time to Borrower pursuant to the Credit Policy. For purposes
of this agreement, the term “Advance” also includes any other FHLBank extension
of credit such as Letters of Credit issued on a Member’s behalf or
collateralized swaps.
          “Affiliate” means an entity that is affiliated with Borrower because
(i) Borrower owns or controls such affiliate in whole or in part, (ii) such
affiliate owns or controls Borrower in whole or in part, or (iii) such entity
owns or controls both Borrower and such affiliate in whole or in part.
          “Agricultural Mortgage Collateral” means any Collateral, whether now
or hereafter acquired, that consists of (i) a loan that the Borrower or the
Pledging Affiliate reports to its primary regulator is a “farm real estate
loan,” or (ii) a promissory note that the maker secures with a mortgage or deed
of trust of real property used for agricultural purposes, together with all
rights of the holder of such note under all documents pertaining to such note,
mortgage or deed of trust, and mortgaged or conveyed property, and the proceeds,
replacements, and products thereof, whether now or hereafter acquired.

1



--------------------------------------------------------------------------------



 



          “Applicable Document” means any contract, agreement, lease,
instrument, articles or certificates of organization or incorporation, charter,
organizational document, code of regulations, by-law, or other writing to which
FHLBank, Borrower, or any Pledging Affiliate is a party that imposes obligations
on any of them or regulates the conduct of the affairs of any of them.
          “Applicable Law” means any of the following applicable to Borrower or
any Pledging Affiliate: law, statute, treaty, convention, rule, regulation,
code, decree, judgment, ordinance, guide, manual, order or other obligation
other than an Applicable Document, pursuant to which a government or any agency,
subdivision, official, or court or tribunal thereof that regulates FHLBank,
Borrower, or any Pledging Affiliate or the activities of any of them.
          “Blanket Agreement” means this Blanket Security Agreement.
          “Blanket Mortgage Collateral” means all of the Mortgage Collateral in
which Borrower and any applicable Pledging Affiliate has (i) an interest and
(ii) granted a security interest to FHLBank, whether now or hereafter acquired,
and the proceeds, replacements, and products thereof, whether now or hereafter
acquired.
          “Borrower” means the Borrower identified in the first sentence of this
Blanket Agreement.
          “Collateral” means any Mortgage Collateral or Securities Collateral,
or other collateral security, whether now or hereafter acquired, in which
Borrower or a Pledging Affiliate has granted a security interest, lien or other
collateral encumbrance in favor of FHLBank to secure Borrower’s Obligations
pursuant to this Blanket Agreement, any Addendum or amendment to it, or any
other agreement with FHLBank from time to time, whether now or hereafter
acquired, and the proceeds, replacements, and products thereof, whether now or
hereafter acquired.
          “Collateral Maintenance Requirement” means the amount of Lendable
Collateral Value of Qualifying Collateral that FHLBank determines from time to
time in accordance with the Credit Policy is necessary to secure the amount of
Advances to Borrower then outstanding and unpaid.
          “Commercial Real Estate Mortgage Collateral” means any Collateral,
whether now or hereafter acquired, that consists of a promissory note that the
maker secures with a mortgage or deed of trust on real property and that is used
for retail office, industrial, or other commercial use, together with all rights
of the holder of such note under all of the documents pertaining to such note,
and mortgage or deed of trust, and mortgaged or conveyed property, and the
proceeds, replacements, and products thereof, whether now or hereafter acquired.
          “Credit Policy” means the Credit Policy that FHLBank issues to govern
the making of Advances to Members from time to time, including any documents or
guides referred to or incorporated in such policy, as FHLBank may modify such
Credit Policy from time to time. Any such modification is binding on Borrower
and any Pledging Affiliate. The Supplemental Real Estate Collateral Guide is a
part of the Credit Policy.

2



--------------------------------------------------------------------------------



 



          “Cross Collateralized Loan” means any loan or interest therein
constituting a part of Mortgage Collateral that is secured by collateral that
also secures a loan or loans or interest therein that are not included in
Mortgage Collateral. “Cross Collateralized Loan” also means a loan included in
Specific Mortgage Collateral that is secured by collateral for another loan or
loans that are not so included in Specific Mortgage Collateral or that are not
Qualifying Collateral.
          “DDA” means the demand deposit account of Borrower with FHLBank.
          “Deed of Trust” means a deed of trust used to secure the obligations
of an obligor on a secured loan included in Collateral in lieu of a mortgage.
          “Event of Default” means any of the events described in Section 10
hereof.
          “FHLBank” means the Federal Home Loan Bank of Cincinnati, a
corporation organized under the federal laws of the United States of America,
and for purposes of any indemnification or similar provision under the Blanket
Agreement, includes all officers, directors, employees and agents of FHLBank.
          “Hazardous Material” means a material that, if it is released into the
environment, Applicable Laws require the owner or operator of the property at
which such release occurred to remedy the effect on the environment of such
release.
          “Home Equity Line of Credit Collateral” means Collateral, whether now
or hereafter acquired, that consists of an agreement between a borrower and a
lender for the lender to advance funds to such borrower and the borrower to
repay such advances, pursuant to which the borrower grants a mortgage or deed of
trust of property that is improved with one to four units, each suitable for the
residence of one family, together with all rights of the lender under all
documents pertaining to such agreement, mortgage or deed of trust, and mortgaged
or conveyed property, and the proceeds, replacements, and products thereof,
whether now or hereafter acquired.
          “Junior Mortgage Collateral” means any Collateral, whether now or
hereafter acquired, that consists of a promissory note that the maker secures
with a mortgage or deed of trust of real property and that is subject to a lien
inferior in priority to one or more mortgages or deeds of trust, together with
all rights of the holder of such note under all documents pertaining to such
note, mortgage or deed of trust, and mortgaged or conveyed property, and the
proceeds, replacements, and products thereof whether now or hereafter acquired.
          “Lendable Collateral Value” means the value that FHLBank determines
from time to time that Qualifying Collateral has.
          “Letter of Credit” means a letter of credit that FHLBank has issued on
behalf of Borrower, for payments of drafts on which Borrower must reimburse
FHLBank.
          “Mortgage Collateral” means any Collateral, whether now or hereafter
acquired, that consists of promissory notes that the maker secures with a
mortgage or deed of trust of real property that is improved with one to four
units, each suitable for the residence of one family,

3



--------------------------------------------------------------------------------



 



together with all rights of the holders of such notes under all documents
pertaining to such notes, mortgages or deeds of trust, and mortgaged or conveyed
property, and if applicable, Multi-family Mortgage Collateral, Agricultural
Mortgage Collateral, Commercial Real Estate Mortgage Collateral, Home Equity
Line of Credit Collateral, and Junior Mortgage Collateral, participations in any
of the foregoing to the extent that the Credit Policy permits from time to time,
and the proceeds, replacements, and products thereof, whether now or hereafter
acquired.
          “MPP” means FHLBank’s Mortgage Purchase Program, as FHLBank may modify
it from time to time.
          “Multi-family Mortgage Collateral” means any Collateral, whether now
or hereafter acquired, that consists of a promissory note that the maker secures
with a mortgage or deed of trust of real property that is improved with five or
more units, each suitable for the residence of one family, together with all
rights of the holders of such note under all documents pertaining to such note,
mortgage or deed of trust, and mortgaged or conveyed property, and if
applicable, participations in any of the foregoing to the extent that the Credit
Policy permits from time to time, and the proceeds, replacements, and products
thereof, whether now or hereafter acquired.
          “Obligations” means all indebtedness and liabilities of Borrower and
any Pledging Affiliate to FHLBank, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, including
any extensions or renewals, and whether incurred alone or with others, as maker,
guarantor, endorser, or surety, plus interest thereon, and all costs of
collection, legal expenses and attorney fees that FHLBank pays or incurs in
administering, collecting, or enforcing any of such indebtedness or liabilities,
or realizing on security granted in this Blanket Agreement or otherwise. Such
Obligations include without limitation the obligations of Borrower to FHLBank
under the MPP Program and the obligation of Borrower to reimburse FHLBank the
amount of any drafts on any Letter of Credit that FHLBank may honor.
          “One to Four Family Mortgage Collateral” means any Collateral, whether
now or hereafter acquired, that consists of promissory notes that the maker
secures with a mortgage or deed of trust of real property that is improved with
one to four units, each suitable for the residence of one family, together with
all rights of the holders of such notes under all documents pertaining to such
notes, mortgages or deeds of trust, and mortgaged or conveyed property,
participations in any of the foregoing to the extent that the Credit Policy
permits from time to time, and the proceeds, replacements, and products thereof,
whether now or hereafter acquired.
          “Pledging Affiliate” means an entity that is providing Collateral by
completing and executing a Pledging Affiliate Addendum in the form that FHLBank
may specify from time to time and that is affiliated with Borrower because
(i) Borrower owns or controls such affiliate in whole or in part, (ii) such
affiliate owns or controls Borrower in whole or in part, or (iii) such entity
owns or controls both Borrower and such affiliate in whole or in part.
          “Qualifying Collateral” means Collateral that FHLBank determines in
accordance with the Act and the Credit Policy, including the underwriting,
documentation, and valuation requirements incorporated therein from time to
time, must secure the repayment of Advances.

4



--------------------------------------------------------------------------------



 



Excluded from Qualifying Collateral, without limitation, is Collateral that
Borrower or a Pledging Affiliate has participated or Transferred to the extent
that the Credit Policy does not authorize such participation or Transfer.
          “Scorecard Validation Statistics” means any reports and underlying
schedules and statistics used to validate custom scorecard models, or vendor
provided scorecards, including without limitation, bureau scores, KS statistics,
population stability statistics and reports, characteristic analysis statistics
and reports, maximum delinquency reports and distributions, vintage analyses or
other reports showing trends in scorecard predictiveness, or any other reports
or statistics used in validating the initial or ongoing predictiveness or
scorecards or scoring systems used to underwrite or service loans pledged to the
FHLBank, including, without limitation, behavioral or bankruptcy scores and
models.
          “Specific Mortgage Collateral” means the Mortgage Collateral, if any,
specifically identified in any Assignment of Mortgage that Borrower or any
Pledging Affiliate may have heretofore executed and delivered or may hereafter
execute and deliver to FHLBank from time to time.
          “Securities Collateral” means obligations of the United States of
America, or obligations fully guaranteed by the United States of America, or
other securities (whether certificated or uncertificated), investment property,
financial assets, security entitlements, accounts or other equity or ownership
interests in any corporation, partnership, limited liability company, trust or
other entity, association or organization, including without limitation any
affiliate which holds or may hold, directly or indirectly, transferred assets of
the Borrower, which obligations or securities (i) are approved by the FHLBank as
Qualifying Collateral, (ii) delivered to the FHLBank’s possession or (at the
FHLBank’s sole discretion) are otherwise in the FHLBank’s control or subject to
an acceptable negative pledge, (iii) are specifically identified in any
Assignment of Securities that Borrower or any Pledging Affiliate may heretofore
have executed and delivered or may hereafter execute and deliver to FHLBank from
time to time, and (iv) are to be treated as Collateral (whether hereunder or
pursuant to other agreements with FHLBank), and all replacements therefor and
proceeds thereof (hereinafter called “Securities Collateral”).
          “Status Report” means specific, pledged loan level information that
FHLBank may request from time to time. Such information may include, but is not
limited to, information identifying the borrower, account and loan numbers,
servicing information, principal, interest, tax, and insurance payment status,
payment or delinquency histories since loan origination, appraisal or underlying
collateral valuation sources, loan to value, debt to income or housing ratios
and the components used in the calculation thereof, the existence or requirement
to maintain single premium credit life insurance, the existence of prepayment
penalties, loan term data including payment amounts, interest rates, annual
percentage rates, margins, caps, floors, balloon amounts, balloon dates,
maturities, amortization periods, HUD-1 Statements or any specific information
reflected on those Statements, FICO scores, bureau scores, or internal credit
scoring model scores or results.

5



--------------------------------------------------------------------------------



 



          “Supplemental Collateral” means Agricultural Mortgage Collateral,
Commercial Real Estate Mortgage Collateral, Home Equity Line of Credit
Collateral, and Junior Mortgage Collateral.
          “Supplemental Real Estate Collateral Guide” means FHLBank’s
Supplemental Real Estate Collateral Program Policies and Procedures, as FHLBank
may modify it from time to time. Any such modification is binding on Borrower
and any Pledging Affiliate.
          “Transfer” means to sell, grant, mortgage, pledge, assign, lease,
grant a security interest in or lien on, participate or otherwise transfer,
directly or indirectly, by operation of law, or otherwise, any interest in any
item of property, whether real or personal.
          “UCC” means the Uniform Commercial Code in effect in Ohio from time to
time, unless the Uniform Commercial Code in effect in Ohio directs the
application of the law of a different jurisdiction to the perfection or effect
of perfection or non-perfection of a security interest in personal property. In
the latter event, the “UCC” means the Uniform Commercial Code then in effect in
such other jurisdiction.
     2. GRANT OF SECURITY INTEREST. Borrower grants and shall cause each
Pledging Affiliate to grant to FHLBank, its successors and assigns from time to
time a security interest in the Collateral identified in Exhibit A to this
Blanket Agreement and/or any Addendum to it, whether now existing or that
Borrower or any Pledging Affiliate hereafter attaches, in order to secure the
performance of the Obligations of Borrower and each Pledging Affiliate from time
to time for purposes of this Blanket Agreement. As to any rights of FHLBank as a
secured party hereunder, FHLBank shall be deemed to act as the exclusive
security agent and attorney-in-fact of Borrower and any Pledging Affiliate, as
further specified in Section 14 below. Borrower, any Pledging Affiliate, and
FHLBank may modify from time to time the Collateral in which Borrower and any
such Pledging Affiliate have granted a security interest to FHLBank by
completing and executing a Blanket Security Agreement Amendment, in the form
that FHLBank may specify from time to time.
     3. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants, and
shall cause each Pledging Affiliate to represent and warrant, and each Pledging
Affiliate from time to time represents and warrants, in each case to FHLBank
effective as of the Effective Date and each time that Borrower obtains an
Advance, as follows:
          (a) Borrower and each Pledging Affiliate from time to time is duly
organized and validly existing under the law governing its organization.
          (b) No Applicable Law or Applicable Document limits the power of
Borrower or any Pledging Affiliate to enter this Agreement or perform its
obligations hereunder, and the execution of this Agreement by Borrower and/or
any Pledging Affiliate, will not violate or result in a default under any
Applicable Law or Applicable Document.
          (c) Borrower and each Pledging Affiliate have full power and authority
to enter into this Blanket Agreement and to perform their respective obligations
hereunder.

6



--------------------------------------------------------------------------------



 



          (d) This Blanket Agreement is the legal, valid, and binding obligation
of Borrower and each Pledging Affiliate.
          (e) The execution of this Agreement and the performance of their
respective obligations hereunder by Borrower and each Pledging Affiliate has
been duly authorized.
          (f) Neither Borrower nor any Pledging Affiliate need obtain any
security exchange’s consent or approval to enter into this Blanket Agreement or
perform any of its obligations hereunder.
          (g) No securities or “blue sky” law requires the registration of any
Collateral prior to or in connection with the sale of such Collateral.
          (h) Borrower is either a member in good standing of FHLBank or a
nonmember that the Act authorizes to obtain or hold advances.
          (i) Borrower and each Pledging Affiliate holds all of the right,
title, and interest in, to, and under the Collateral in which it has granted a
security interest to FHLBank, and such interest is free and clear of all claims,
security interests, liens, participation interests, rights of set off, or any
other encumbrances or legal or beneficial interests whatsoever other than
(i) full or partial participations in favor of Pledging Affiliates of Borrower
that have granted a security interest in such participations to FHLBank, and
(ii) the rights of other holders of security interests with which FHLBank has
entered into a written agreement governing the relative priorities of the
security interests of FHLBank and such other party in such Collateral. The title
to all such Collateral (other than that participated in whole or in part to an
Affiliate) is and remains marketable.
          (j) Borrower and each Pledging Affiliate has the right and authority
to grant a security interest in the Collateral provided in this Blanket
Agreement and otherwise to perform their respective obligations under this
Blanket Agreement.
          (k) Each document that Borrower or any Pledging Affiliate has given or
may give FHLBank from time to time (i) in connection with obtaining Advances,
(ii) pertinent to Collateral, or (iii) otherwise pursuant to this Blanket
Agreement, including financial statements, is and remains true and complete and
does not fail to include information that prevents the same from being
misleading.
          (l) The information that Borrower and each Pledging Affiliate has or
may from time to time give to (i) FHLBank or (ii) the entity or entities having
regulatory authority over FHLBank, Borrower or any Pledging Affiliate, including
(without limitation) in connection with the Collateral and any financial
statement, is true and complete.
          (m) No release of a Hazardous Material has occurred at any property
securing any item of Collateral, the effect of which on the environment
Applicable Laws would require the owner or operator of such property to remedy.

7



--------------------------------------------------------------------------------



 



          (n) The Qualifying Collateral in which either Borrower or any Pledging
Affiliate has granted to FHLBank a security interest has a Lendable Collateral
Value equal to or greater than the Collateral Maintenance Requirement.
          (o) Each document that evidences Mortgage Collateral is genuine and in
all respects what it appears to be.
          (p) The obligations of each borrower under each mortgage loan included
in Mortgage Collateral are valid and enforceable.
          (q) The amount that Borrower or the applicable Pledging Affiliate
represents to FHLBank that the borrower under each mortgage loan owes on such
mortgage loan included in Mortgage Collateral is the correct amount
unconditionally due and owing, and such borrower does not dispute that such
borrower owes such amount.
          (r) The lien of each mortgage included in Mortgage Collateral (other
than those liens created under the Home Equity Line of Credit Mortgage
Collateral and Junior Mortgage Collateral) is a first and best lien against the
property that it encumbers, except for the lien of nondelinquent taxes.
     4. AFFIRMATIVE COVENANTS. Borrower shall, Borrower shall cause each
Pledging Affiliate to, and each Pledging Affiliate shall, do the following:
          (a) furnish FHLBank from time to time evidence satisfactory to FHLBank
of the authority of representatives of Borrower or any Pledging Affiliate to
obtain, amend, or renew Advances or specify that Collateral in which Borrower or
Pledging Affiliate may grant a security interest to FHLBank;
          (b) deliver to FHLBank such evidence as it may request of Borrower’s
eligibility to obtain Advances, and its interest or the applicable Pledging
Affiliate’s interest in the Collateral;
          (c) permit FHLBank to enter facilities at which the Collateral or
evidence of the Collateral is located and afford FHLBank working space in such
facilities to inspect the Collateral and all documents, tangible or electronic,
related to or evidencing such Collateral;
          (d) permit FHLBank to copy any document, tangible or electronic,
evidencing, relating or pertaining to the Collateral;
          (e) cooperate in any inspection or audit of any document, electronic
or tangible, evidencing or relating or pertaining to Collateral that FHLBank may
deem necessary or appropriate from time to time;
          (f) cause any other party acquiring an interest in Collateral to
satisfy the obligations of each Pledging Affiliate and Borrower related to such
Collateral under this Blanket Agreement;

8



--------------------------------------------------------------------------------



 



          (g) collectively maintain Qualifying Collateral with a Lendable
Collateral Value equal to or greater than the Collateral Maintenance
Requirement;
          (h) pay all taxes, assessments and any other governmental charges
levied, assessed, or imposed upon any Collateral and any constituent property
thereunder;
          (i) inform FHLBank in writing promptly after any change in the
location of Borrower’s or any Pledging Affiliate’s chief executive office,
jurisdiction of organization or charter situs;
          (j) inform FHLBank promptly of any occurrence or pending occurrence
that renders or may make Borrower ineligible for membership in the FHLBank;
          (k) inform FHLBank promptly of any merger, consolidation, or sale of
substantially all the stock or assets of Borrower or any Pledging Affiliate, or
the acquisition by Borrower or any Pledging Affiliate of substantially all of
the stock or assets of another entity;
          (l) inform FHLBank promptly of any change in (i) the physical location
of any Collateral, (ii) any servicer of any Mortgage Collateral, or (iii) any
securities intermediary holding any Securities Collateral;
          (m) respond promptly, accurately, and completely to any FHLBank
inquiry concerning (i) the location of the chief executive office, jurisdiction
of organization, or charter location of Borrower or any Pledging Affiliate,
(ii) the physical location of any Collateral, (iii) the identity and other
information relating to any servicer of any Mortgage Collateral, or (iv) the
identity and any information relating to any securities intermediary holding
Securities Collateral;
          (n) pay the costs that FHLBank incurs from time to time in auditing
and verifying or having third parties verify or audit on its behalf (i) the
financial condition of Borrower and each Pledging Affiliate, and (ii) the
existence of sufficient Qualifying Collateral with a Lendable Collateral Value
equal to or greater than the Collateral Maintenance Requirement to secure
Advances to Borrower outstanding from time to time;
          (o) if FHLBank notifies Borrower that the Lendable Collateral Value of
Qualifying Collateral is less than the Collateral Maintenance Requirement,
either (i) immediately grant FHLBank a security interest in additional
Qualifying Collateral necessary to increase the Lendable Collateral Value of
Qualifying Collateral to the Collateral Maintenance Requirement, or (ii) repay
so much of the Advances or other extensions of credit or reduce the stated
amounts of outstanding Letters of Credit as may be necessary to thereafter make
the Lendable Collateral Value of Qualifying Collateral equal to or less than the
Collateral Maintenance Requirement;
          (p) comply in all respects with the Credit Policy, as FHLBank may
amend it from time to time;
          (q) deliver to FHLBank such evidence of Borrower’s or Pledging
Affiliate’s interest in the Collateral and its availability for use as
Collateral as FHLBank may from time to time request;

9



--------------------------------------------------------------------------------



 



          (r) provide to FHLBank upon FHLBank’s request, statements and
information with respect to the business and financial status of Borrower and
each Pledging Affiliate, including profit and loss reports, income statements,
balance sheets, and other financial information, all prepared in accordance with
generally accepted accounting principles, and with such details and formats as
FHLBank may require from time to time;
          (s) if any mortgage loan included in Mortgage Collateral or in a pool
backing any Securities Collateral has been originated or serviced in violation
of any Applicable Law, including any applicable predatory lending, abusive loan
practice, or high interest loan law, notify FHLBank of such violation promptly
upon discovering such violation, and if the Credit Policy requires that any such
Mortgage Collateral must be Qualifying Collateral in order to secure the amount
of Advances, the stated amount of Letters of Credit, or any other extensions of
credit then outstanding, and FHLBank so directs, (i) grant a security interest
in or deliver a substitute Collateral that will constitute Qualifying Collateral
to replace the affected security or mortgage loan, or (ii) reduce the amount of
Advances, stated amounts of Letters of Credit, or other extensions of credit
then outstanding;
          (t) if FHLBank requires, make, execute, record, and deliver to FHLBank
additional agreements, financing statements, notices, assignments, listings,
powers, and other documents in connection with all or a part of the Collateral;
          (u) concurrently with the delivery of Collateral to FHLBank that
FHLBank requires or within fourteen (14) days after FHLBank requests, deliver to
FHLBank a Status Report specifying and describing the Collateral with
accompanying schedules in a format and with such details that FHLBank may
prescribe from time to time and provide such information that FHLBank requires
to value such Collateral;
          (v) furnish annually and at such other times as FHLBank may request,
or cause Borrower’s external auditor or other third party consulting firm that
FHLBank has approved to furnish, an audit report, in such detail as FHLBank from
time to time may specify with respect to Collateral, Qualifying Collateral,
compliance with applicable Collateral Maintenance Requirements, and compliance
with the Credit Policy, that Borrower’s external auditor or such third party has
prepared in accordance with generally accepted auditing standards or generally
accepted accounting principles, as applicable;
          (w) furnish within fourteen (14) days after FHLBank’s request any
Scorecard Validation information that Borrower or any Pledging Affiliate has on
file.
          (x) whenever the authority of the persons authorized on behalf of
Borrower or any Pledging Affiliate to obtain Advances, grant a security interest
in Collateral, or execute or modify this Blanket Agreement changes, promptly
notify FHLBank of such change and give FHLBank a copy of the most current
resolution or resolutions so authorizing such representatives or a list of the
names and specimen signatures of such authorized representatives that an
authorized representative of Borrower or such Pledging Affiliate certifies to
FHLBank is accurate.

10



--------------------------------------------------------------------------------



 



     5. NEGATIVE COVENANTS. Borrower shall not, and Borrower shall not permit
any Pledging Affiliate to:
          (a) except to the extent and in the manner authorized in Section 7
hereof and in the February 26, 2004 Addendum referenced in Section 17 hereof,
Transfer any Collateral or any interest therein;
          (b) suffer to exist against Borrower or any Pledging Affiliate or the
successors and assigns of either, including (without limitation) FHLBank, any
right of set off that any person or entity may exercise under or related to any
of the Collateral; or
          (c) transfer possession of the Collateral to any party other than a
Pledging Affiliate, FHLBank, or a collateral agent designated by FHLBank.
     6. SECURITIES COLLATERAL.
          (a) If the Collateral includes Securities Collateral, Borrower shall
grant or cause one or more Obligor Entities to grant a security interest in such
Securities Collateral having a fair market value or a principal dollar amount
acceptable to FHLBank.
          (b) Borrower shall, and Borrower shall cause each Pledging Affiliate
granting FHLBank a security interest in Securities Collateral to, endorse in
favor of FHLBank (in form acceptable to FHLBank) all Securities Collateral that
consists of certificated securities.
          (c) FHLBank shall be an entitlement holder and in sole control of all
Securities Collateral for purposes of Article 8 of the UCC. FHLBank shall have
full power under Article 8 of the UCC to hold and dispose of such Securities
Collateral as financial assets, including the full power to exercise voting
rights and receive any proceeds or income resulting from stock splits, stock
dividends, cash dividends, or otherwise.
          (d) Borrower shall, and Borrower shall cause each Pledging Affiliate
granting a security interest in Securities Collateral to, act (and consent to
such further acts) as FHLBank may request to (i) establish and maintain
FHLBank’s control over any Securities Collateral as provided in Section 8-106 of
the UCC, and (ii) obtain the agreement of (A) the issuer of any Securities
Collateral to comply with FHLBank’s instructions without any further consent of
Borrower, and (B) any securities intermediary holding Securities Collateral to
comply with FHLBank’s entitlement orders without the further consent of
Borrower.
          (e) While any Event of Default is continuing and unless waived by
FHLBank, Borrower or Pledging Affiliate, as the case may be, may (i) collect and
retain any interest or principal payments, dividends, or other distributions
that the issuer of such Securities Collateral or any securities intermediary
holding such Securities Collateral may distribute, and (ii) apply any such
principal payments, dividends, and other distributions that FHLBank collects to
the principal or interest or both of the Obligations in whatever manner or order
as FHLBank in its sole discretion may elect.

11



--------------------------------------------------------------------------------



 



     7. MORTGAGE COLLATERAL.
          (a) Except to the extent that FHLBank directs otherwise, Borrower and
each Pledging Affiliate that has granted a security interest in Mortgage
Collateral may retain possession of the same for purposes of servicing,
collecting, and enforcing such Mortgage Collateral. Borrower and each Pledging
Affiliate shall hold such Mortgage Collateral and the proceeds of and
collections from such Mortgage Collateral in trust for FHLBank’s security and
benefit. Borrower shall, and shall cause each Pledging Affiliate to, comply with
all directions that FHLBank gives pursuant to this Blanket Agreement. Except to
the extent that FHLBank directs otherwise or this Blanket Agreement otherwise
provides, Borrower and each Pledging Affiliate that has granted a security
interest in Mortgage Collateral may in the ordinary course of its business
(i) retain all collections from Mortgage Collateral, (ii) release mortgages
included in Mortgage Collateral, (iii) retain all collections from Mortgage
Collateral, and act to collect delinquent payments due under Mortgage
Collateral, including exercising the remedy of foreclosure. Neither Borrower nor
any Pledging Affiliate need disclose the interest of FHLBank in such Mortgage
Collateral while so acting.
          (b) FHLBank from time to time may direct Borrower and any Pledging
Affiliate that has granted a Security interest in Mortgage Collateral to
(i) segregate the documents evidencing or securing each mortgage loan that
constitutes a part of Mortgage Collateral in file folders, labeled with the name
of the borrower and/or number used to identify the loan, from the documents
evidencing or securing the other mortgage loans that constitute Mortgage
Collateral, to mark such folders and documents as Mortgage Collateral in which
FHLBank has a security interest, (ii) segregate physically all such Mortgage
Collateral from mortgage loans that do not constitute Mortgage Collateral,
(iii) segregate physically Mortgage Collateral from any other assets in
Borrower’s or such Pledging Affiliate’s possession, and (iv) segregate Mortgage
Collateral physically from loan documents that are not part of Mortgage
Collateral within a collateral vault or in a separate collateral vault.
          (c) FHLBank from time to time may direct Borrower and any Pledging
Affiliate possessing Mortgage Collateral to produce (i) lists of (A) the
mortgage loans included in Mortgage Collateral and (B) the documents
constituting or pertaining to them, whether paper or electronic, and (ii)
reports containing information pertaining to the same in such detail that
FHLBank may require. Such information may include details of loan structure,
terms of loans, and underwriting. Such documents shall include the following:
ancillary security agreements, policies and certificates of insurance or
guarantees, rent assignments, FHA mortgage insurance or VA loan guarantee
certificates, title insurance policies, evidence of recordation, applications,
underwriting materials, surveys, appraisals, approvals, permits, notices,
opinions of counsel, and loan servicing data.
          (d) FHLBank may from time to time direct Borrower and any Pledging
Affiliate that has granted a security interest in Mortgage Collateral to endorse
in form acceptable to FHLBank, including endorsement in blank if FHLBank so
directs, all promissory notes included in Mortgage Collateral in favor of
FHLBank and any collateral agent that FHLBank may designate.

12



--------------------------------------------------------------------------------



 



          (e) FHLBank may from time to time direct Borrower and any Pledging
Affiliate that has granted a security interest in Mortgage Collateral to deliver
physical possession of such Mortgage Collateral, including any participation
certificates or related documents, to FHLBank or a collateral agent designated
by FHLBank.
          (f) FHLBank may from time to time direct Borrower and any Pledging
Affiliate that has granted a security interest in Mortgage Collateral to (i) pay
immediately to FHLBank any and all collections from Mortgage Collateral,
(ii) deposit in an account designated by FHLBank from time to time all
collections, including checks, drafts, cash, and other remittances of payment on
Mortgage Collateral, from Mortgage Collateral, and (iii) to direct the obligors
on mortgage loans included in Mortgage Collateral to remit payments due under
such Mortgage Collateral to FHLBank or to a collateral agent or depository
designated by FHLBank from time to time. FHLBank may apply all amounts that it
receives as collections or proceeds of Mortgage Collateral to principal and
interest of the Obligations, in whatever manner or order FHLBank in its sole
discretion may elect.
          (g) FHLBank may from time to time direct Borrower and any Pledging
Affiliate that has granted a security interest in Mortgage Collateral to assign
the mortgages included in such Mortgage Collateral to FHLBank, a collateral
agent designated by FHLBank or MERS, or to notify MERS of the assignment of such
Mortgage Collateral to FHLBank or such collateral agent.
          (h) With regard to Specific Mortgage Collateral and, to the extent
that FHLBank shall direct, Blanket Mortgage Collateral, Borrower shall, and
shall cause any Pledging Affiliate that has granted a security interest in
Mortgage Collateral, to promptly notify FHLBank if any of the following occur:
               (i) payment of the remaining principal balance of a mortgage
loan;
               (ii) payment in full of a mortgage loan occurs; or
               (iii) whenever (A) casualty damage to any building encumbered by
a mortgage securing a mortgage loan decreases the appraised value of such
building twenty-five percent (25%) or more, and (B) such damage cannot be
repaired promptly.
          (i) Borrower or any Pledging Affiliate that has granted a security
interest in Mortgage Collateral may Transfer Mortgage Collateral to an Affiliate
of Borrower that is a Pledging Affiliate provided that Borrower or such Pledging
Affiliate first notifies FHLBank in writing of such Transfer.
          (j) Borrower and any Pledging Affiliate that has granted a security
interest in Mortgage Collateral may Transfer Mortgage Collateral to any person
or entity that is not a Pledging Affiliate provided that FHLBank (i) first
approves such Transfer in writing, (ii) is otherwise reasonably deemed to have
approved such Transfer, or (iii) as further specified below:
If FHLBank has not directed delivery of the physical possession of Mortgage
Collateral to FHLBank or its designee or notified Borrower in writing that
Borrower or any Pledging Affiliate must obtain FHLBank’s written consent prior
to effecting a Transfer of any loans included in

13



--------------------------------------------------------------------------------



 



Mortgage Collateral, Borrower or a Pledging Affiliate may Transfer Mortgage
Collateral, as long as following such Transfer, the Qualifying Collateral has a
Lendable Collateral Value equal to or greater than the Collateral Maintenance
Requirement. In such event, (A) FHLBank shall be deemed to have approved such
Transfer, and (B) Borrower or a Pledging Affiliate, as the case may be, need not
notify FHLBank prior to effecting such Transfer.
          (k) Borrower shall, and shall cause each Pledging Affiliate to insure
that (i) “all risk” property insurance covers any building or other property
securing any obligation included in Mortgage Collateral in an amount equal to
the replacement cost of such building, (ii) such other insurance as lenders in
the vicinity of such building customarily require covers such building,
(iii) all such insurance includes Borrower or the Pledging Affiliate, as the
case may be, its successors and assigns, as loss payee under a standard
mortgagee endorsement, and (iv) if FHLBank so directs, such insurance shall
provide that the insurer may not cancel it without at least ten (10) days prior
written notice to FHLBank. Borrower or any Pledging Affiliate may satisfy the
foregoing insurance requirement with a blanket insurance policy containing such
deductibles, limits of liability as FHLBank may approve in writing in advance
and issued by an insurer as FHLBank may approve in writing in advance. Any
insurer issuing such insurance must satisfy the standards that FHLBank may
establish from time to time for such insurers. FHLBank may direct from time to
time Borrower and any Pledging Affiliate to physically deliver the originals of
such insurance to FHLBank or a collateral agent designated by FHLBank. If any
such insurance required by this subsection lapses, FHLBank may obtain such
insurance in its favor at Borrower’s expense and as an additional Obligation
hereunder.
          (l) Borrower shall, and shall cause each Pledging Affiliate to pay any
fees or expenses that FHLBank incurs in connection with reviewing, acquiring,
evidencing, protecting, perfecting, evaluating or realizing on its security
interest in Mortgage Collateral, including (without limitation) insurance
premiums and the fees of attorneys, accountants, evaluation consultants,
recording offices and collateral agents.
          (m) Borrower shall, and shall cause each Pledging Affiliate to
originate and service all loans included in Mortgage Collateral in accordance
with all Applicable Laws, including without limitation those relating to
predatory or high cost lending or abusive loan practices.
          (n) Borrower shall, and shall cause each Pledging Affiliate to enforce
the payment provisions of all mortgage loans included in Mortgage Collateral,
including collecting all amounts specified thereunder when due.
     8. PAYMENT. Borrower shall, and shall cause each Pledging Affiliate to, pay
FHLBank any and all costs that FHLBank may incur in exercising its rights under
this Agreement or entering this Agreement, including reasonable attorney fees.
Such costs may include those related to the receipt, holding, redelivery, and
reassignment of Collateral, recording fees, and the expenses and disbursements
of any custodian, consultant, or appraiser or otherwise as noted in Section 7
above. If any payment is due to FHLBank pursuant to this Agreement, (i) FHLBank
may debit Borrower’s DDA to satisfy such payments and (ii) Borrower may set off
such amount that is due to FHLBank against any amount whatsoever that FHLBank
may owe

14



--------------------------------------------------------------------------------



 



Borrower or any Pledging Affiliate (including, without limitation, proceeds of
the repurchase of FHLBank stock owned by such Borrower or Pledging Affiliate).
     9. DESTRUCTION OF NOTES; LOST NOTES. (a) If Borrower, any Pledging
Affiliate, or any holder has destroyed any promissory note or other document
that constitutes a part of Mortgage Collateral or does so in the future,
Borrower shall, and shall cause each Pledging Affiliate to, notify FHLBank of
such destruction. No Mortgage Collateral with respect to which any holder of the
note or any other document that comprises or represents such Collateral,
including Borrower or any Pledging Affiliate, may constitute Qualifying
Collateral unless FHLBank approves such Mortgage Collateral as Qualifying
Collateral. Borrower shall not and shall not permit its Pledging Affiliates to
destroy any notes or other documents included in Mortgage Collateral with a view
to substituting electronic images for such documents unless FHLBank shall have
approved the same in writing in advance. FHLBank may elect to treat any such
Mortgage Collateral as Collateral that is not Qualifying Collateral or impose on
such Collateral a higher Collateral Maintenance Requirement than similar
Mortgage Collateral with respect to which such notes or other documents
comprising or representing it have not been destroyed.
     (b) If Borrower or any Pledging Affiliate has lost any note or other
document that constitutes a part of Mortgage Collateral, Borrower or such
Pledging Affiliate shall provide FHLBank an affidavit satisfactory to FHLBank
concerning the circumstances of such loss.
     10. INDEMNITY. Borrower shall, and shall cause each Pledging Affiliate, to
indemnify FHLBank, defend with counsel acceptable to FHLBank, and hold FHLBank
harmless from and against all losses, damages, claims, causes of action,
liabilities, penalties, fines, costs, and expenses, including reasonable
attorney fees and litigation expenses, that FHLBank suffers, pays, or incurs as
a result of any of the following:
               (i) the origination of any mortgage loan included in Mortgage
Collateral that has resulted in whole or in part from violations of Applicable
Laws, including (without limitation) those governing such origination, any
“predatory lending” laws, or any such mortgage loan otherwise does not comply in
any other respect with Applicable Laws;
               (ii) Applicable Laws impose liability on FHLBank as a result of
its holding a security interest on or becoming the owner of any item of Mortgage
Collateral, including (without limitation) any liability related to a release of
a Hazardous Material at property that is security for any part of the Mortgage
Collateral;
               (iii) FHLBank’s exercise and/or enforcement of its rights under
this Agreement, except in the event that a court having jurisdiction finally
determines that such an exercise and/or enforcement was in bad faith or in
wilful violation of applicable law
               (iv) Borrower’s or any Pledging Affiliate’s failure to perform
any of its obligations hereunder when due;
               (v) Any of Borrower’s or Pledging Affiliate’s representations or
warranties are untrue as of the time made or deemed made; or

15



--------------------------------------------------------------------------------



 



               (vi) Borrower’s or any Pledging Affiliate’s loss or destruction
of any document that is a part of Mortgage Collateral, including without
limitation, any promissory note.
     11. DEFAULT. Any one or more of the following shall be an Event of Default
under this Agreement:
               (i) failure of Borrower or any Pledging Affiliate to pay or
perform any Obligation when due;
               (ii) Any representation or warranty of Borrower or any Pledging
Affiliate to FHLBank is untrue at the time made or deemed made and FHLBank deems
such representation or warranty material;
               (iii) Borrower or any Pledging Affiliate fail to furnish promptly
after FHLBank’s request financial information or information related to the
Collateral, to inspect any financial records or documents pertaining to the
Collateral, or to comply promptly with any direction that FHLBank gives pursuant
to this Blanket Agreement,
               (iv) failure of Qualifying Collateral to have a Lendable
Collateral Value equal to or more than the current Collateral Maintenance
Requirement that the Credit Policy requires;
               (v) failure of Borrower or any Pledging Affiliate to perform any
other obligation under this Blanket Agreement within ten (10) days after FHLBank
gives notice of the need to perform the same;
               (vi) an injunction or attachment issues against any part of the
property owned by Borrower or any Pledging Affiliate which FHLBank considers
materially adverse to Borrower or such Pledging Affiliate’s property;
               (vii) a receiver, conservator, or liquidator is appointed for any
part of the property of Borrower or any Pledging Affiliate, or a supervisory
authority, receiver, or conservator assumes management of any part of the
business of Borrower or any Pledging Affiliate;
               (viii) Borrower or any Pledging Affiliate commences any of the
following or any of the following is commenced against Borrower or any Pledging
Affiliate: proceedings in bankruptcy, arrangement, reorganization, receivership,
conservatorship, assignment for the benefit of creditors, composition, or other
similar laws or procedures for the relief of debtors;
               (ix) Borrower’s membership in FHLBank or its eligibility to
borrow Advances as a nonmember state housing finance agency ceases for any
reason;
               (x) FHLBank notifies Borrower that a change in the condition or
business or other affairs of Borrower or any Pledging Affiliate, financial or
otherwise, has

16



--------------------------------------------------------------------------------



 



occurred that FHLBank considers to materially impair Borrower’s financial or
business status or FHLBank’s security or increases its risk; or
               (xi) FHLBank in good faith deems itself insecure and so notifies
Borrower.
     12. REMEDIES.
          (a) Upon the occurrence of an Event of Default, FHLBank may exercise
all or one or more of the following remedies:
               (i) without notice to or demand of Borrower or any Pledging
Affiliate, declare all Obligations immediately due and payable, regardless of
the other payment provisions applying to such Obligations;
               (ii) exercise any remedy available to FHLBank provided in this
Blanket Agreement, the Credit Policy, the UCC, at law, or in equity, including
those rights described in Sections 6 and 7 hereof;
               (iii) direct Borrower to, and Borrower shall dissolve or cause
the dissolution of any Pledging Affiliate and the distribution of the assets of
such Pledging Affiliate to Borrower;
               (iv) sell the Collateral at public or private sale and distribute
the proceeds of sale to pay the Obligations in whatever manner and order of
priority FHLBank in its sole discretion may elect; in connection with any
private sale, FHLBank may do those things necessary or appropriate to comply
with applicable securities laws, including (without limitation) a sale or
private sale to the highest of two or more bidders who can qualify as buyers in
private placements;
               (v) purchase the Collateral at any such public or private sale
and pay such purchase price by declaring Obligations equal to such purchase
price discharged;
               (vi) pending the exercise of any other remedy, FHLBank may
liquidate the Collateral or continue to exercise control over the Collateral as
if FHLBank owned it; or
               (vii) as Borrower’s or Pledging Affiliate’s attorney in fact, in
Borrower’s name, and on Borrower’s behalf, sell, assign, collect, compromise,
and release all or any part of the Collateral as fully as Borrower or any
Pledging Affiliate could acting on its own behalf; or
               (viii) at FHLBank’s option, advance funds or do any other thing
necessary or appropriate to cure such Event of Default.
          (b) If following the exercise of such remedies, any Obligations remain
unsatisfied, Borrower and Pledging Affiliate shall be liable for any such
deficiency. Borrower shall, and shall cause each Pledging Affiliate to, waive
any claims for damages resulting from FHLBank’s exercise of any such remedy and
not to assert any such claims.

17



--------------------------------------------------------------------------------



 



          (c) FHLBank may satisfy any reasonable notice requirement that
Applicable Law may impose on sale of the Collateral by mailing such notice at
least ten (10) days prior to such sale.
          (d) FHLBank shall not be liable to Borrower, any Pledging Affiliate,
or any third party for any damages resulting from FHLBank’s exercise or failure
to exercise any of its remedies hereunder or for any liabilities or obligations
of Borrower or any Pledging Affiliate in connection therewith, including any of
the same under Borrower’s or any Pledging Affiliate’s contracts. FHLBank need
not do anything to preserve rights under Mortgage Collateral, send notices,
perform services, or take any action to manage any Collateral.
          (e) Each right, power and remedy of FHLBank hereunder shall be
cumulative, concurrent, and in addition to each and every other right, power,
and remedy hereunder, at law, or in equity, and shall be deemed exercised by an
irrevocable power of attorney as further specified in Section 15 below.
FHLBank’s exercise of any one of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise of any other such right, power, or
remedy.
     13. WAIVERS; CONTINUED LIABILITY. FHLBank shall not be deemed to have
waived any of its rights in this Blanket Agreement or to the Collateral unless
FHLBank shall have made such waiver in a writing that FHLBank has signed. No
such waiver shall operate as a waiver of any other default or of the same
default on a subsequent occasion. No (i) renewal or extension of time of payment
of the Obligations at any rate of interest, (ii) release, surrender, exchange or
modification of the Collateral, (iii) release of any person primarily or
secondarily liable on the Obligations (including any maker, endorser, guarantor
or surety), (iv) delay in enforcement of payment of the Obligations, (v) delay,
omission or forbearance in exercising any right or power with respect to the
Obligations, the Collateral, or this Blanket Agreement shall affect the
liability of the Borrower or any Pledging Affiliate to the FHLBank.
     14. DURATION. The term of this Blanket Agreement shall commence on the date
hereof and end on the date when the Borrower has paid in full all of the
Obligations secured hereby, and either: (i) FHLBank gives written notice to
Borrower that FHLBank will make no further Advances to Borrower, Borrower has no
further servicing obligations under the MPP to FHLBank and FHLBank has redeemed
Borrower’s stock in FHLBank, or (ii) the Borrower gives written notice to the
FHLBank that Borrower does not intend to apply for further Advances, Borrower
has no further servicing obligations under the MPP to FHLBank and FHLBank has
redeemed Borrower’s stock in FHLBank. Until such termination, this Agreement
shall be a continuing one. After such termination any liabilities hereunder of
the Borrower to FHLBank not satisfied prior to such termination shall survive
and remain in full force and effect until satisfied.
     15. ATTORNEY-IN-FACT. Borrower hereby appoints FHLBank its irrevocable
attorney-in-fact, coupled with an interest, with full power of substitution, in
its name or otherwise, but at the Borrower’s sole cost and expense to
(i) transfer any shares of stock or Securities Collateral in which FHLBank has a
security interest into the name of FHLBank or its designee or assignee,
(ii) endorse on behalf of Borrower or any Pledging Affiliate any promissory
notes or other instruments in which Borrower or any Pledging Affiliate granted a

18



--------------------------------------------------------------------------------



 



security interest to FHLBank, (iii) execute and/or record such documents and
instruments as FHLBank, in its sole judgment, deems necessary or appropriate to
further evidence, perfect, or effect a transfer of the security interest granted
to the FHLBank herein or otherwise, (iv) notify obligors on any item of
Collateral to make payment directly to FHLBank or its designee, (v) enter into
any extension, compromise, settlement, release, renewal, or other agreement,
(vi) take control of proceeds of Collateral and apply them to the principal or
interest of Obligations in such manner or order as FHLBank in its sole
discretion may elect, and (vii) record this Blanket Agreement as a power of
attorney where the FHLBank deems appropriate.
     16. NOTICE. (a) FHLBank shall give any written notice, approval, or
direction that this Blanket Agreement provides that FHLBank shall give to
Borrower or any Pledging Affiliate by: (i) hand delivery, regular first class
mail, or any other form of physical delivery, or (ii) facsimile or e-mail,
whether or not receipt of such facsimile or e-mail is confirmed with the
Borrower or a follow-up hard copy is mailed or otherwise physically delivered to
the Borrower.
          (b) Borrower and any Pledging Affiliate shall give any written notice
that this Blanket Agreement provides for Borrower or Pledging Affiliate by:
(i) registered or certified mail (postage prepaid, return receipt requested) or
some other form of delivery whereby receipt is confirmed, or (ii) facsimile or
e-mail, but only if Borrower or Pledging Affiliate confirms the delivery of a
follow-up hard copy to the FHLBank by the means specified in subsection (b)(i)
of this Section 16.
     17. GENERAL. The Act and the Laws of the State of Ohio shall govern all
rights and liabilities hereunder, except that only the Act shall govern
eligibility for Advances and the rate of interest that FHLBank assesses on
Advances or other Obligations. This Agreement shall inure to the benefit and
bind the FHLBank, Borrower, each Pledging Affiliate and their respective
successors and assigns. Neither Borrower nor Pledging Affiliate may assign any
of its rights hereunder or delegate the performance of its duties without
FHLBank’s prior written approval. Any provision that any law or judicial ruling
may limit or render unenforceable in whole or in part shall not affect the
validity or enforcement of any other part of such provision or any of the other
provisions of this Blanket Agreement.
     This agreement supersedes and replaces a Blanket Agreement for Advances and
Security Agreement dated November, 2000 and a Commercial Real Estate Addendum
dated October 10, 2002 but does not supersede ore replace an Addendum dated
February 26, 2004 relating to the Borrower’s sale of certain mortgage loans (the
“Loan Sale Addendum”), which shall remain in full force and effect; provided,
however, that each reference in the Loan Sale Addendum to the ‘November 2000
Security Agreement’, the ‘CRE Security Agreement’ or the ‘Original Blanket
Agreement’ shall hereafter be construed as a reference to this Agreement.
     18. FORUM. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR FHLBANK TO ENTER INTO
THIS BLANKET AGREEMENT AND EXTEND CREDIT TO BORROWER, ANY ACTION, SUIT OR
PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS BLANKET AGREEMENT, ITS VALIDITY
OR PERFORMANCE, AT THE SOLE OPTION OF FHLBANK, ITS SUCCESSORS AND ASSIGNS, AND
WITHOUT LIMITATION ON THE ABILITY OF FHLBANK, ITS SUCCESSORS AND ASSIGNS, TO
EXERCISE ALL RIGHTS AS TO THE COLLATERAL AND OTHER SECURITY FOR THE

19



--------------------------------------------------------------------------------



 



OBLIGATIONS OR INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION ACTIONS
RELATED TO REPAYMENT OF THE OBLIGATIONS, SHALL BE INITIATED AND PROSECUTED AS TO
ALL PARTIES AND THEIR SUCCESSORS AND ASSIGNS AT CINCINNATI, OHIO. BORROWER,
FHLBANK AND EACH PLEDGING AFFILIATE CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER ITS PERSON BY ANY COURT SITUATED AT CINCINNATI, OHIO HAVING
JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED MAIL DIRECTED TO THE PARTIES AT THEIR RESPECTIVE ADDRESSES SET FORTH
HEREIN OR AS OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. BORROWER
AND EACH OBLIGOR WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.
     19. JURY TRIAL WAIVER. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR FHLBANK
TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO BORROWER, BORROWER, EACH
PLEDGING AFFILIATE, AND FHLBANK WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION,
CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS BLANKET AGREEMENT
AND/OR THE CONDUCT OF THE RELATIONSHIP BETWEEN FHLBANK AND BORROWER AND ANY
PLEDGING AFFILIATE.
     IN WITNESS WHEREOF, Borrower and FHLBank each has caused the duly
authorized representative of each to execute this Blanket Agreement.

                  BORROWER:    
 
                NCB, FSB    
 
           
 
  By:   /s/ Steven A Brookner    
 
     
 
             Name: Steven A. Brookner    
 
                     Title: President and Chief Executive Officer    
 
           
 
  And:   /s/ Richard L. Reed    
 
     
 
             Name: Richard L. Reed    
 
                     Title: Chief Financial Officer    
 
                FEDERAL HOME LOAN BANK OF CINCINNATI    

20



--------------------------------------------------------------------------------



 



             
 
  By: /s/ Andrew S. Howell    
 
 
 
   
 
       Name:   Andrew S. Howell    
 
           
 
       Title:   Senior Vice President, Credit Services    
 
           
 
  And: /s/ David Eastland    
 
 
 
   
 
       Name:   David Eastland    
 
           
 
       Title:   Vice President, Credit Risk Management    
 
                July 14, 2006    

21



--------------------------------------------------------------------------------



 



[                     DISTRICT OF COLUMBIA
                                                             )
     The foregoing instrument was acknowledged before me this            day of
June, 2006, by Steven A. Brookner and Richard L. Reed, as President and Chief
Executive Officer and Chief Financial Officer, respectively, of NCB,FSB, a
federal savings bank organized under the laws of the United States, on behalf of
the Federal Savings Bank.

         
 
  /s/ Monica Y. Fisher    
 
 
 
Notary Public    
 
       
 
  My Commission expires: January 1, 2009    

22



--------------------------------------------------------------------------------



 



EXHIBIT A
COLLATERAL SCHEDULE
The Collateral that Borrower is pledging and in which it is granting a security
interest pursuant to the foregoing Blanket Agreement is identified below
opposite the blank or blanks that Borrower has checked and initialed:

  1.   (_X_) All of Borrower’s One to Four Family Mortgage Collateral     2.  
(_X_) All of Borrower’s Multi-family Mortgage Collateral     3.   (_X_)
Securities Collateral identified in separate Assignment of Security documents  
  4.   (___) All of Borrower’s Agricultural Mortgage Collateral     5.   (_X_)
All of Borrower’s Commercial Real Estate Mortgage Collateral     6.   (_X_) All
of Borrower’s Home Equity Line of Credit Collateral     7.   (___) All of
Borrower’s Junior Mortgage Collateral     8.   (_X_) All of Borrower’s
Collateral Identified in separate Assignment of Mortgage documents

23